The opinion of the court was delivered by
Read, J.
The defendants, whilst partners, had frequent dealings with the plaintiffs, and upon the dissolution of the partnership, a mere publication of it in the newspaper was not sufficient notice of it to the plaintiffs.
The firm name of the defendants was E. Watts & Co., and upon the testimony of the plaintiffs, after proving the dealings with E. Watts & Co., and that the goods sold on the 9th September 1854, were sold to the firm, it appeared that they were purchased by E. Watts alone, and were charged to him. The defendant, Little, then offered in evidence articles of agreement, showing a dissolution of the firm of E. Watts & Co., on the 15th July, 1854, which was rejected by the court, upon the ground that he did not propose to follow up this evidence by proof of notice of the dissolution to the plaintiffs, before the present debt was contracted. In this we think the court erred, particularly as there was at least some evidence to go to the jury, from which notice of a dissolution so long before might be inferred or presumed.
The court also erred in not admitting the evidence of the bill of 9th Septemper 1854, generally,, instead of confining it to a special purpose; nor do we think these errors were cured by the subsequent admission of the articles of dissolution for a particular object.
The rejection of one of the defendants as a witness for the other defendant was proper: 2 Arch. Prac. 92, Tidd’s Prac. 895 ; but his declarations in rebuttal on the part of the plaintiffs were rightly admitted.
Judgment reversed, and a venire de novo awarded.